Name: Commission Regulation (EEC) No 3561/81 of 10 December 1981 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/32 Official Journal of the European Communities 11 . 12 . 81 COMMISSION REGULATION (EEC) No 3561/81 of 10 December 1981 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States 3488 /80 (3) ; whereas, since the aforementioned version thereof has not been updated, it can be consid ­ ered as remaining valid on 1 January 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statis ­ tics of the Community and statistics of trade between Member States ( 1 ), as amended by Regulation (EEC) No 2845/77 (2), and in particular Articles 36 and 41 (b) thereof, Whereas Article 35 of Regulation (EEC) No 1736/75 requires certain data to be compiled according to the current version of the country nomenclature given in Annex C thereto ; Whereas Article 36 of the said Regulation requires the Commission to publish in the Official Journal of the European Communities the country nomenclature in the version thereof valid on 1 January of each year ; Whereas the version thereof valid on 1 January 1981 was annexed to Commission Regulation (EEC) No The country nomenclature for the external trade statis ­ tics of the Community and statistics of trade between Member States in the version annexed to Regulation (EEC) No 3488 /80 is valid on 1 January 1982. Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1981 . For the Commission Michael O'KENNEDY Member of the Commission (') OJ No L 183, 14. 7 . 1975, p . 3 . { 2 ) OJ No L 329 , 22 . 12 . 1977, p . 3 . (3 ) OJ No L 365, 31 . 12 . 1980, p . 4.